 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMeekins, Inc.andSouthernCaliforniaDistrictCouncil of Laborers,AFL-CIO. Case 21-CA-23645'July 29, 1988DECISION AND ORDERBy CHAIRMANSTEPHENS AND MEMBERSBABSON ANDCRACRAFTOn October 15, 1985,AdministrativeLaw JudgeRichard D. Taplitz issued the attacheddecision.The GeneralCounsel andthe Charging Party filedexceptions and supportingbriefs, and theRespond-ent filed an answering brief.The National LaborRelations Board has delegat-ed its authorityin this proceedingto a three-member panel.The Boardhas consideredthedecision and therecord inlight of theexceptions and briefs and hasdecidedto affirm the judge's rulings,findings,' andconclusionsonly to theextent consistentwith thisDecisionand Order.It is undisputedthat theRespondent entered intoits relationshipwith the Unionpursuant to Section8(f) of the Act. InJohn Deklewa & Sons, Inc., 282NLRB 1375 (1987), enfd.sub nom.IronWorkersLocal 3 v. NLRB,843 F.2d 770 (3d Cir.1988), theBoardoverruled R.J.Smith Construction Co.,191NLRB 693 (1971), enf. deniedsub nom.OperatingEngineers Local 150 v. NLRB,480 F.2d 1186 (D.C.Cir. 1973),abandonedthe conversiondoctrine,2and modifiedunit scope rules in 8(f) cases.As morefully set forth inDeklewa,supra at 1377,the Boarddecided to apply thefollowing principles in 8(f)cases.(1) [A] collective-bargaining agreement permit-tedby Section 8(f) shall be enforceablethrough the mechanismsof Section8(a)(5) andSection 8(b)(3); (2) such agreementswill notbar the processing of valid petitionsfiled pur-suant to Section 9(c) and Section 9(e); (3) inprocessing such petitions,the appropriate unitnormally will be the singleemployer's employ-ees coveredby the agreement;and (4) uponthe expirationof such agreements,the signato-ry union willenjoy no presumptionof majori-ty status,and eitherparty may repudiate the8(f) bargaining relationship.Deklewafurther held that "[i]n light of the legis-lative historyand the traditional prevailing practicein the construction industry," in which the Re-spondent is engaged,"we will require the party as-serting the existenceof a 9(a) relationshipto proveit,"$ through either(1) a Board-conducted repre-sentation election or(2) a union's express demandfor, and an employer's voluntary grant of, recogni-tion,based on a showing ofsupport forthe unionamong a majorityof the employeesin an appropri-ate unit.4UnderDeklewa,we find thatthe General Coun-sel,while assertingthat theRespondent is bound torecognizethe Union under Section9(a), has failedto establish that the relationship between the Re-spondentand the Unionis anything other than an8(f) relationship.There isno substantiated claim,nor any evidence,that aBoard election was heldor that therewas a demand for and voluntary grantof recognitionto the Unionat any time premisedon a showingof support for the Union among amajority ofthe Respondent's employees.5Further applyingDeklewatothe instant case, wereverse the judge and conclude that the Respond-ent violated Section 8(a)(5) and(1) of the Act. Thecontractualhistory showsthat on November 1,1983, theRespondent entered into a short-formagreementwith the Union, which bound it to amaster agreementbetween variousemployer asso-ciations and the SouthernCalifornia District Coun-cilof Laborers, AFL-CIO. The contract was ef-fective untilJune 15,1986. By letter dated June 26,1984, written in response to a June4, 1984 letter ofcomplaintfrom the Union,the Respondentrepudi-ated article V, paragraphC, of the master agree-ment.6By letter datedDecember20, 1984,the Re-spondent repudiated the entire agreement. Thecomplaint alleges thatby the aboveconduct the'We note that the Respondent did not except to the judge's decisionnot to reach the defenses raised by the Respondent to the judgeAccord-ingly,these defenses are not before us and we do not pass on them.Nonetheless,we note that were we to consider these defenses, we wouldfind them to be without merit.Specifically,regarding the defense raisedunder Sec.10(b),we note that even assuming that the repudiation of thecollective-bargaining agreement took place,as argued by the Respondent,on November 1, 1983, the date of the execution of the contract,there isinsufficient evidence of clear notice to the Union of this repudiation priorto the Respondent's June 26, 1984 and December 20, 1984 letters to theUnion See,e.g, L. C. Cassidy & Sons, Inc, 185 NLRB 920, 926 (1970)2Under the conversion doctrine,a collective-bargaining relationship/-agreement permitted under Sec 8(f) could convert into one cognizableunder Sec.9(a) on the basis of a showing that during a relevant periodthe union enjoyed the support of a majority of the employer's employeesin an appropriate unita Deklewa,282 NLRB at 1385 fn 414 Ibid.° The GeneralCounsel excepts to the judge's finding that the GeneralCounsel has not established by a preponderance of the credible evidencethat the Union representeda majorityof the employees in the bargainingunit at any relevant timeWe find it unnecessary to pass on the judge'sfinding in this regard because such finding is predicated on precedentoverruledbyDeklewa° Art. V, par C states:The Contractorshall not performany work withemployees at thesite of the construction,alteration,painting or repair of a building,structure,or other work which comes within the recognized juris-diction of the Carpenters, Cement Masons,Operating Engineers, orTeamsters,unless the contractor is signed to an appropriate currentlabor agreement with the appropriate craft290 NLRB No. 21 MEEKINS, INCRespondent has violated Section 8(a)(5) and (1) ofthe Act.Under the firstDeklewaprinciple, the collective-bargaining agreementis enforceable under Section8(a)(5) of the Act. However, under the fourth prin-ciple, the Union enjoyed no presumption of majori-ty status following the contract's expiration date ofJune 15, 1986, and thus at that point the Respond-ent was free to repudiate the 8(1) bargaining rela-tionship.Therefore,we find that the Respondentviolated Section 8(a)(5) and (1) of the Act by repu-diating the 1983-1986 contract with the Unionduring the contract term and shall limit the make-whole remedy accordingly.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order thatitcease and desist and take certain affirmativeaction necessary to effectuate the policies of theAct.We shall order the Respondent to make itsemployees whole, as prescribed inOgle ProtectionService,183 NLRB 682, 683 (1970), for any lossesthey may have suffered as a result of the Respond-ent's failure to adhere to the contract from 6months before the December 17, 1984 charge tothe expiration of the agreement on June 15, 1986,withinterestas computed inNew Horizons for theRetarded.?ORDERThe NationalLaborRelations Board orders thatthe Respondent,Meekins,Inc.,Riverside,Califor-nia, its officers,agents, successors,and assigns,shall1.Cease and desist from(a)Withdrawing recognition during the term ofa collective-bargaining agreement from SouthernCalifornia District Council of Laborers,AFL-CIO,as the exclusive collective-bargaining representative' In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987),interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621 Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendmentto 26 US C § 6621),shall be computed in accordance withFloridaSteelCorp,231 NLRB 651 (1977)Because the provisionsof employee benefit fundagreements are vari-able and complex, the Board does not provide at the adjudicatory stageof the proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments Therefore,any additional amount owed with re-spect to the health and welfare fund, pension fund, vacation fund, train-ing and retraining fund, construction industry advancement fund shall bedetermined in accordance with the procedure set forth inMerryweatherOptical Co,240 NLRB 1213, 1216 fn 7 (1979)Our make-whole remedy includes the requirement that the Respondentremit to the Union all dues and fees that it should have deducted fromemployees'wages remitted pursuant to the terms of the collective-bar-gaining agreement127of the Respondent's employees covered by theagreement.(b)Repudiating its 1983-1986 collective-bargain-ing agreement with the Union until the June 15,1986 expiration date.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole the above-described employeesfor any losses they may have suffered as a result ofthe Respondent's failure to adhere to the contractfrom 6 months before the December 17, 1984charge until the contract's expiration date on June15, 1986. The appropriateunit is:All job-site construction laborers employed bythe Employer, excluding all other employees,clerical employees, guards and supervisors asdescribed in the Act.(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Riverside, California office copiesof the attached notice marked "Appendix."8Copies of the notice, on forms provided by the Re-gionalDirector for Region 21, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(d) Sign and return to the Regional Director suf-ficient copies of the attached notice marked "Ap-pendix" for posting by the Union, if willing, inconspicuous places where notices to employees andmembers are customarily posted.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shallread "PostedPursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentwhich have been carefully considered, were filed onbehalf of the General Counsel and the Company.On the entire record,' and from my observation of thewitnessesand their demeanor,Imakethe followingFINDINGS OF FACTThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTduring theterm of a collective-bargaining agreement repudiate that agreement andwithdraw recognition from Southern CaliforniaDistrict Council of Laborers, AFL-CIO as the ex-clusive collective-bargaining representative of ouremployees covered by the agreement.WE WILL NOTin any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make our employees whole for anylosses they may have suffered as a result of ourfailure to adhere to the 1983-1986 contract withthe Union until it expired on June 15, 1986.MEEKINS, INC.Lana Hill Parke, Esq.,for the General Counsel.Wilson Clark, Esq. (Clark & Tonigal),of Marina del Rey,California, for the Company.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge.This case was triedinRiverside,California, on June 5,1985.Thechargewas filed on December 17, 1984, bySouthernCalifornia District Council of Laborers, AFL-CIO (the District Council or the Union). The complaint,whichissued onJanuary 31,1985, allegesthatMeekins,Inc. (Respondentor the Company) violated Section8(a)(5) and(1) of the National Labor Relations Act.IssueThe Companyentered into a construction industrycontract with the Union at a time when the Union didnot represent the majority of the Company's employees.The contract was lawful under Section 8(f)of the Actbutwas unenforceable at that time.The keyissue iswhether the Union subsequently obtained majority statusso that the contract became enforceable and the Compa-ny's renunciation of that contract constituted a violationof Section 8(a)(5) and (1) of theAct. TheCompany hasraised a number of defenses unrelated to the majoritystatus question that need be resolved only if it is foundthat the Union did obtain majority status.All parties were given full opportunity to participate,to introduce relevant evidence,to examine and cross-ex-amine witnesses,to argue orally,and tofile briefs.Briefs,1. JURISDICTIONThe Company, a California corporation with an officeand place ofbusiness at6293 Redley Road,Riverside,California,is a generalcontractorin the construction in-dustry in the counties of Los Angeles,Orange,River-side, and San Bernardino,California.During the year im-mediately preceeding issuanceof thecomplaint, theCompany performedservicesvaluedin excessof $50,000for customers located in California, each of which, inturn,duringthe same periodof time, purchased and re-ceived goods valuedin excessof $50,000 directly fromsupplierslocated outside theStateof California.Thecomplaintalleges, the answer admits,and I find that theCompanyisanemployer engagedin commerce withinthe meaningof Section 2(6) and (7) of the Act.The complaintallegesthat the Unionis a labor organi-zationwithinthemeaning of Section2(5) of the Act.The Companyin its amended answer denies that allega-tion.The Unionis a DistrictCouncil that,under the au-thority ofits International,and on behalfof itself and itsaffiliatedlocals, negotiates and servicesvarious collec-tive-bargaining agreementswith employers. A number oflaborerslocals in SouthernCalifornia are affiliated withthe District Council. Among them are Locals 300, 652,and 1184.Although the affiliatedlocals do negotiatesome manufacturing agreements,the District Council isresponsible for allconstructionindustryagreements.Each affiliatedlocal selects delegatesto theDistrictCouncil based on a vote of the membership. The numberof delegatesdepend on the size of the membership ofeach affiliate.Section2(5) of the Act definesa labor or-ganization as "any organizationof any kind, or anyagency or employee representationcommittee or plan, inwhich employees participate and which exists for thepurpose, in whole or in part,of dealingwith employersconcerning grievances, labor disputes,wage,rates ofpay, hours of employment,or conditionsof work." Em-ployees who are members of the affiliatedlocalspartici-pate in theDistrictCouncil through thedelegates thatthey elect to that Council. The DistrictCouncil exists inwholeor in part to negotiate contractswith employerson behalf of the affiliated locals. The District Councilmeets all the requirements of the definitionof a labor or-ganization.SeePlumbers Local 388 (Featherly Construc-tion),252 NLRB 452, 453-435 (1980), enfd. 703 F.2d 565(6th Cir. 1982).InSouthernCalifornia District Council ofLaborers (Hahn, Inc.),194 NLRB 471 (1971),2 the Boardheld the very District Council involved in theinstantcase to be a labor organization within themeaning ofIThe Company's unopposed motion to correct the transcript of therecord is granted.2 The basic decision in that case was reported at 180 NLRB 364(1969), enf denied on other grounds 443 F 2d 220(9th Cir 1971) MEEKINS, INC.Section 2(5) of the Act. I find that the District Council isa labor organization within the meaning of that sectionII.THEALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Company is a general contractor in the construc-tion industry.Most of the Company's work involves thedigging of trenches and laying of pipe. Company em-ployees use hand equipment such as shovels and picks todig trenches and then lay the pipe in the trenches. Thatwork is generally considered to be within the jurisdictionof the Laborers Union. Company employees also operatebackhoes, loaders, cranes, and other heavy eqipment inthe performance of their work. That work is generallyconsidered to be within the jurisdiction of the OperatingEngineersUnion. In addition, employees drive watertrucks over which the Teamsters generally have jurisdic-tion.The issues in this case all concern a bargaining unit ofconstruction laborers Though the parties are in disagree-ment with regard to which employees should be includ-ed in a laborers bargaining agreement, they agree and Ifind that the followingunit isappropriate for the pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act:All job-site construction laborers employed by theEmployer, excluding all other employees,clericalemployees,guards and supervisors as defined in theAct.At one time, the Company had collective-bargainingagreements with both the District Council (Laborers)and with Local 12 of the Operating Engineers Thosecontracts expired sometime in 1983 after the Companygave timely notification of its intention to terminatethem.Sometime after the Company gave its timely notice ofintention to terminate the contracts, Charles Meekins, a25-percent owner and vice president of the Company,met with Kenny Bell, a representative of Laborers Local1184, and Bob Dye, and representative of Local 12, Op-erating Engineers. The union representatives asked Mee-kins to sign a contract and Meekins replied that hewould not do so and that the Company was involved inlitigationwith Local 12.During the last week of October 1983, Kenny Bell, theLaborers representative, came to Charles Meekins' officewithout a representative from the Operating Engineers.Bell asked Meekins to sign a laborers agreement. CharlesMeekins, who had recent problems with the OperatingEngineers but no such problems with the Laborers,agreed to sign. Bell left a "Laborers' Short-Form Agree-ment For The Construction Industry" with Meekins. OnNovember 1, 1983, Charles Meekins signed it and deliv-ered it to the District Council. -The agreement bound theCompany to the 1983-1986 Southern California MasterLabor Agreement (MLA) between various employer as-sociations and the District Council. The termination dateof the MLA is June 15, 1986.129The Master Labor Agreement to which the Companybound itself contained a new provision that had not ap-peared in prior contracts. At the time he signed theshort-form agreement, Charles Meekins was unaware ofthat provision It was article V,C, which read-The Contractor shall not perform any work withemployees at the site of the construction, alteration,painting,or , repair of the building, structure, orother work which comes within the recognized ju-risdiction of the Carpenters; Cement Masons, Oper-ating Engineers, or Teamsters, unless the Contrac-tor is signed to an appropriate current labor agree-ment with the appropriate craft.Charles Meekins credibly testified that if he had knownof that provision he would not have signed the short-form agreement.After signing the agreement, the Company abided bysome of the terms of the contract and disregarded others.The first complaint that the Company received fromtheDistrictCouncil concerning an alleged failure toabide by the terms of the contract was in a letter datedJune 4, 1984, from Alexander Civitan, an attorney fortheDistrictCouncil. Though Civitan was the attorneyfor the Laborers (District Council) and the Companywas bound by an agreement with the Laborers, the letterreferred to article V, paragraph C of the Master LaborAgreement and asserted that the Company had violatedthat clause by performing work within the jurisdiction ofthe Operating Engineers when the Company was not sig-natory to an agreement with the Operating Engineers.By letter dated June 26, 1984, Wilson Clark, an attor-ney for the Company, responded to the District Coun-cil'sclaim that the Company had violated the MasterLabor Agreement. The letter stated:. . . we hereby repudiate the pre-hire provisionscontained in Article V, paragraph C of the South-ern CaliforniaMaster Labor Agreement, pursuantto 29 U S.C. 158(1) and established NLRB and Su-preme Court authorityOn December 20, 1984, Clark, on behalf of the Com-pany, once again wrote to the District Council. In thatletter, the Company stated that it "repudiated ab initio"theMaster Labor Agreement and the short-form agree-ment, and that the Company had ceased making contri-butions to the various construction laborers trusts forSouthern California.The General Counsel concedes, and I find, that at thetime the Company bound itself to the short-form agree-ment and the Master Labor Agreement, a majority of theCompany's employees had not designated the DistrictCouncil as their exclusive bargaining representativeThe Company does not obtain its employees throughunion hiring halls. Though there is some employee turn-over, the employee complement is basically a stable one.Employees are assigned from job to job. They are nothired for a particular job and then terminated at thecompletion of that job. 130DECISIONSOF THE NATIONALLABOR RELATIONS BOARDB. The Enforceability of Construction IndustryContracts1.The underlying lawAs a general rule, it is unlawful for an employer toenter intoa collective-bargaining contract with the unionwhen the union does not represent a majority of that em-ployer's employees.3However,a special exception existsfor employersin the constructionindustry.With excep-tions not relevanthere,Section 8(t) of the Act providesthat it is not an unfair labor practice for a constructionindustry employer to entera collective-bargaining agree-ment with a construction industry union even though"the majority status of such labor organization has notbeen established under the provisions of Section9 of thisAct priorto the making of such agreement."In a non-construction industry contract situation,a presumptionarises from the mere existence of a lawful contract thattheunion represents amajorityof the employeesthroughoutthe life of the contract.4However,there isno such presumption arising from the existence of a con-struction industry contract where the union didnot rep-resent a majority of the employees at the timethat thecontractwas executed.In such circumstances,thoughthe contract is not unlawful, it is unenforceable untilsuch time as the unionobtainsmajoritystatus.If suchmajority status is obtained,the contractbecomes en-forceable and an employer's renunciationof the contractconstitutes a refusal to bargain in violation of Section8(a)(5) of theAct.No suchviolation exists unless theunion has obtainedmajority status, even where the em-ployerunilaterally repudiates the agreement during itsterm.5The outstanding Board law in this regard was ap-proved bythe United States Supreme CourtinNLRB v.IronWorkers Local 103 (Higdon ContractingCo.),434U.S. 335 (1978), in which the Court held:Section 8(f) is an exception to this rule[that con-tractingwith a minority union violatestheAct].The execution of an agreement with a majorityunion,an act normally an unfairpractice by bothemployer and union,is legitimated by Section 8(f)when the employer is in the construction industry.The exception is nevertheless of limitedscope, forthe usual rule protecting the union from inquiry intoitsmajoritystatus during the terms of a collective-bargaining contract doesnot apply toprehire agree-ments.A provisoto the section declares that a Sec-tion 8(f)contract,which would be invalid absentthe section,"shall not be a bar to a petition filed,pursuant to section 9(c) or9(e)." The employer andits employees-and the unionitself forthat matter-may call for a bargaining representative election atany time.The provisoexposing unions with prehire agree-ments to inquiry into their majority standing by3 Ladies Garment Workers(Bernhard-Altman) v.NLRB,366 U.S 731(1%1).4 Sahara-TahoeHotel,229 NLRB 1094 (1977),enfd 581 F.2d 767 (9thCiT. 1978)."R. J. Smith Construction Co.,191NLRB 6932(1971), enf.denied 480F.2d 1186(D.C. Cir. 1973).elections under Section9(c) led theBoard to its de-cision inR.J.Smith:An employer does not commitan unfairpracticeunder Section 8(a)(5) when he re-fuses to honor the contract and bargain with theunion and the union fails to establish in the unfairlabor practice proceeding that it has ever had ma-joritysupport.As viewedby the Board,a "prehireagreement is merely a preliminary step that contem-plates further action for the development of a fullbargainingrelationship."RuttmannConstructionCo., 191 NLRB 701, 702 (1971). The employer'sduty to bargain and honor the contract is contin-gent on the union's attaining majority support at thevarious construction sites.InNLRB v. Irvin, 475F.2d 1265 (C.A. 3, 1973),for example,the prehirecontract was deemed binding on those projects atwhich theunion had secured amajority but notwith respect to those projects not yet begun beforethe union had terminated the contract.The requirement that the GeneralCounsel establish theUnion'smajority status on a jobsite-to-jobsite basis is ap-propriatewhere an employer hires different crews foreach jobsite. That is not thesituation in the instant case.Respondent does not use the Union's hiring hall and doesnot hire employees for a particular job and then dis-charge them at theend of thejob. Respondent's employ-ees are shifted from one job to the next.Although thereis some turnover among Respondent's employees, thereis basically a permanent and stablework force.6 InPreci-sion Striping,245 NLRB 169 (1979),7 the Boardheld thatwhere a union,which was originally recognized underSection 8(f)of the Act,later achieves majority statusamong employees who make up the permanent, stablework force,the contract becomes fully binding and theunion enjoys an irrebuttable presumption of majoritystatus for the duration of the agreement.In the instant case,Respondent and the District Coun-cil signed an 8(f) construction industry contract at a timewhen the Union did not represent the majority of Re-spondent's employees. Respondent's employees are hiredfor indefinite terms rather than on a jobsite-by-jobsitebasis.Thereis a permanent,stable work force within themeaning ofPrecision Striping,supra.As no presumptionof majoritystatus can arise from the existence of theconstruction industry agreement, the General Counselhas the burden of establishing that the Union achievedmajority status during the term of the contract. In theabsence of such proofof majority,there can be no find-ing that Respondent refused to bargin in violation ofSection 8(a)(5) of the Acteven though the Respondentdid renounce the contract.As is set forthinmore detail below, in order to estab-lish the Union'smajority status, the General Counselmust prove each of the following: (1)Chris Meekins per-forms so much operating engineers'work thathis com-munity of interest is not aligned with the laborers and heis excluded from the Laborers unit. (If ChrisMeekins isincluded in the laborers unit, then the District Council6 Construction Erectors,265 NLRB786, 788(1982).7 See alsoHagemanUnderground Construction,253 NLRB60 (1980). MEEKINS, INC.could not have obtained majority status.) (2)Dale Mee-kins,Dean Meekins,Larry V.Meekins,Mike Meekins,and Woodrow J. Meekins should be excluded from thelaborers unit because they are the sons of fathers whoown 25 percent of the corporation and are corporate of-ficers.(If the sons are included in the laborers unit, theDistrictCouncil could not have obtainedmajoritystatus.) (3) TheDistrict Council obtained majority statusamong the employees in the bargaining unit as distin-guished from the employees who physically workedduring the week that majority status was claimed. (4) Itwas sufficient for the Union to have majority status in 6weeks out of a total of 56 weeks.2.The failure to establish that the Unionrepresented a majority of Respondent's employeesin the bargaining unit as distinguished fromemployees who physically worked during particularweeksAt the times relevant herein, four employees in thebargaining unit have authorized locals of the DistrictCouncil to represent them."By stipulation of the parties, Joint Exhibit 1(G) was re-ceived in evidence. The stipulation identified that exhibitas follows: "Exhibit (G)-Three-page chart showing thenames of certain employees employed by Meekins, Inc.,for the week of October 29, 1983 [the week in which theshort-form agreement was signed] through November 17,1984 [the Company repudiated the MLA by letter datedDecember 20, 1984]. Each week of employment for eachindividual is indicated by an `X' in the appropriate lineand column." The chart lists 18 names. They are DonBennett Jr., E Bowe, L Frias, R. Hinojosa, T. Hinojosa,Chris Meekins, Dale Meekins, Dean Meekins, Gary Mee-kins,LarryMeekins Jr. (also referred to as Larry V.Meekins),MikeMeekins,Woodrow J. Meekins, M.McIver, Rick Rose, Gerrardo Serrano, Gerald Taja, JeffTaranto, and Kirby Tonissen. The General Counsel con-cedes that all of those employees are properly includedin the bargainingunitexcept for Chris, Dale, Dean,Larry V., and Mike and Woodrow J. Meekins. Thoughthere is a serious question concerning the eligibility ofthose six employees, for the purpose of this section of thedecision,Iwill assume that the General Counsel is cor-rect in contending that all six are properly excluded.That leaves 12 employeesin the bargaining unit duringvarious parts of the 56 weeks covered by Joint Exhibit1(G).Joint Exhibit 1(G), together with the evidence regard-ing unionaffiliation, establishes that in 6 weeks out of the56 weeks listed on the exhibit, a majority of the employ-ees who worked were affiliated with the District Coun-cil.The record shows the following:EmployeeUnion AffiliationE. BoweLaborers Local 1184L. FriasLaborers Local 652R HinojosaNoneT. HinojosaLaborers Local 3008 These were Edwin Bowe, Louis Frias, Gerardo Serrano, and T Hin-ojosa131GaryMeekinsNoneR. RoseNoneGeradoSerranoLaborers Local 652Week of June 23, 1984E. BoweLaborers Local 1184L. FriasLaborers Local 652R. HinojosaNoneT. HinojosaLaborers Local 300R RoseNoneWeek of August 25,1984E. BoweLaborers Local 652Week of September 1, 1984L. FraiosLaborers Local 652Week of September 15, 1984R. HinojosaNoneWeek of November 17,1984T. HinojosaLaborers Local 300Gary MeekinsNoneThere is some ambiguity with respect to what JointExhibit 1(G) means. The stipulation refers to an "X"mark for each "week of employment." In introducingthe exhibit, the General Counsel referred to it as show-ing employment times of employees. An examination ofthe exhibit itself leads to the conclusion that it shows theweeks in which employees actually worked. It does notappear to indicate employees who werein the bargainingunit but for one reason or another did not actually workthat week. Employees who were on vacation, on tempo-rary leave, and on sick leave, as well as employees whowere laid off but had a reasonable expectation of recallwould all be employees in the bargaining unit whetherthey worked in a particular week or not.9 They wouldhave to be counted in determining whether the Unionhad majority status. However, it does not appear thatany such employees are included on Joint Exhibit 1(G).Many of the employees listed are shown as not havingworked for certain weeks within the 56-week period.One employee, Gary Meekins, apparently worked 54 outof those 56 weeks. The only weeks in which there is no"X" on the chart for him are December 17, 1983, andJune 23, 1984. Other employees had more missing weeks,but the exhibit shows that they worked both before andafter those weeks I am unable to infer from anything inthe record that Gary Meekins or those other employeeswere terminated or otherwise lost their status as bargain-ing unit employees during those weeks that they werenot actually on the job. If any inference is warranted, itwould be that such employees remained in the bargain-ing unit. In any event, the General Counsel has theburden of proof in this regard and she has not establishedthat they lost their status as bargaining unit employees.There are 6 weeks in which the General Counselclaims that the Union has majority status. The first wasJune 9, 1984. Employees Jeff Taranto and Kirby Tonis-sen did not work that week or the week before. Howev-er, of the preceeding 31 weeks, Tonissen worked every9 SeeD & B Masonry,275 NLRB 1403 (1985) 132DECISIONSOF THE NATIONALLABOR RELATIONS BOARDweekand Taranto worked 28 weeks.Neither worked inthemonth of June butboth resumed work on July 7.Taranto continuedto work through the week of August18 and Tonissenthrough the week of July 28, 1984.There isno explanation in therecord of why Tarantoand Tonissen were absentfrom work for themonth ofJune.However, the General Counselhas not establishedthat theyceased to be employees within the bargainingunit.If eitheror bothof them are counted as employeesin the bargaining unit,then theUnion would not havemajoritystatus during theweek of June 9, 1984.The secondweekinwhich majorityis claimed is June23, 1984. That was 1 of the 2 weeksduringthe 56-weekperiod that GaryMeekinsdid riot work.In the absenceof furtherevidence,the assumption is clearly warrantedthatGaryMeekins was an employee in the bargainingunit during the entire 56-week period.In addition, thatwas oneof the June 1984 weeks in which Jeff Tarantoand KirbyTonissendid not work. As indicated above,they also shouldbe includedin the bargainingunit forthose weeks even though theydid notwork.If any or allof those threeemployees were included in the bargainingunit, the Union would not have had amajority for thatweek.The third week was August 25, 1984. Thatweek em-ployeeRick Rosedid not work. He had worked the pre-vious16 weeksand he worked againthe week of Sep-tember 8, 1984.He did notwork fromthenthrough theweek of November 17, 1984, which wasthe last weeklisted on Joint Exhibit1(G). The 2-weekgap in his em-ployment for August 25and September 1 are not ex-plained inthe record. He worked both before and afterthose weeks and the inference is warranted that he wasstillan employee in the bargaining unit during that 2weeks' absence.With the inclusion of Rose inthe bar-gaining unit,the Uniondid nothavea majority duringthatweek.The next week was September 1, 1984. Thatwas the second weekthat RickRosedid not work, butfor thereasons statedabove, the General Counsel hasnot established that he had been terminatedor otherwiseremoved as an employees in the bargaining unit.The nextweek was September 15, 1984.Rick Rosehad worked the previousweek but did not work any ofthe following 10 weeks that are listedon Joint Exhibit1(G). That 2-1/2 month absence is unexplained and thereis no indicationwhetherhe cameback to work after No-vember 17, 1984. Asimilar situation existswithregard toJeff Taranto and KirbyTonissen.who were out for evenlongerperiods.In addition,M. McIver worked on Sep-tember 22, 1984,and forthe 7 following weeks. There isno indicationof whenMcIver wasactuallyhired andbecame an employee in the bargaining unit.If any ofthose employees are counted as bargaining unit employ-ees, the Union did not havea majorityon September 15.The last week is November 17, 1984. McIver hadworked the 8 weeks precedingNovember 17, 1984,which was the last dayshown on JointExhibit 1(G).Thereis no indicationwhether McIverwas outfor justthat 1 week or for a longerperiod. The General Counselhas not established that McIver lost his status as an em-ployeein the bargaining unit during that week.In short,I find that the GeneralCounsel has not estab-lished by apreponderanceof the credibleevidence thatthe Unionrepresenteda majority of the employees in thebargaining unit atany relevanttime.It follows that theCompany did not refuseto bargain in violation of Sec-tion8(a)(5) of the Act whenit renouncedthe collective-bargaining agreement.3.The contentionthat if a majority was obtained atany time duringthe life ofthe contract,the contractbecameenforceableEven if we wereto assumethat the General Counselwas correct in urgingthatChrisMeekins andthe fivesons ofthe corporate shareholders should be excludedfromthe bargaining unit, and were further to assumethat the Union hasmajority status on 6 outof 56 weekslistedon JointExhibit 1(G), the complaintwould stillhave to bedismissed.The General Counsel'scontention that acontract be-comes enforceableif the Unionobtainsmajoritystatus atany timeduring thetermof the contract is supported bysome Board law. InHagemanUnderground Construction,253 NLRB 60, 62 (1980),the Board said that if a unionachievesmajoritystatus "at any time"during the term ofa contract,the union is entitled to an irrebutable pre-sumptionof majoritystatusfor theduration of the agree-ment.However, inConstruction Erectors,265 NLRB 786,787 (1982),the Board elaborated on its concept of a"permanent and stable" work force,saying:At the outset, we believeit is important to em-phasize that the determinationof whether a workforceis "permanent and stable"ismore than a me-chanical exercise in tabulating the makeup, longevi-ty, and fluctuation of a group of employees. For inmaking the determination,the Board ultimately isdecidingwhether the work forceis of such a naturethat a showingof majoritysupport made at a par-ticular point in time reasonably can be said to havesignificance at a subsequent time.Thatlogic appliesboth tothe determinationof whethertherewas a "permanent and stable" work force and towhether the Unionobtainedmajoritystatus in such awork force. Looking at the recordas a whole, I amunableto find thatthe atypicalweeksinwhich theUnion may have had majoritystatus could be reasonablysaid"to have significance at a subsequent time."There isnot even a contentionthata majority of the employeeswere union supporters in 50 outof the 56 weekslisted onthe exhibit. The typicalrather than theatypicalsituationshould becontrolling.It follows thatthe 8(f) construc-tionindustrycontract remained unenforceable and thatthe Companydid notviolateSection8(a)(5) of the Actby renouncing it.As indicated above, the General Counselcontends thatChrisMeekins,as well asthe five sonsof owners and of-ficers ofthe corporation,should be excluded from thebargaining unit.For thesake of argument, I have as-sumed in section B,2 and3 above,that such exclusionswere justified. In fact, thereissubstantialquestionwhether anyof thosepersons should be excluded. How- MEEKINS,INC133ever,such unit eligibility questions need not be resolvedin this case. Even if those issues are decided in a waythat is most favorable for the General Counsel,the Gen-eralCounsel still has not established a violation of Sec-tion 8(a)(5) of the Act. In a like vein,there is no need toconsider a number of defenses raised by Respondent thatdo not pertain to the majority status issue Though thosedefenses,aswell as the unit eligibility issues, may be ofconsiderable academic interest,their resolution is notnecessary to the disposition of this case and they there-fore will not be considered.CONCLUSION OF LAWThe General Counsel has not established by a prepon-derance of the credible evidence that the Company vio-lated the Act as alleged in the complaint[Recommended Order omitted from publication ]